Citation Nr: 1111814	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent disabling for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977 and October 1978 to May 1979, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which granted an increased rating of 40 percent disabling, effective November 27, 2007 (the date of the Veteran's increased rating claim), and denied entitlement to a TDIU, respectively.  The Veteran disagreed with his rating and the denial and subsequently perfected an appeal.   

In November 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating in excess of 40 percent disabling for service-connected lumbosacral strain.  The Veteran also seeks entitlement to a TDIU.  Although the Board regrets the delay, review of the record reveals that further development is needed before deciding the merits of the claims.   


Lumbar Spine Increased Rating Claim

Review of the record reveals that the Veteran last underwent a VA examination of the spine in January 2008, and the record contains subsequent statements from the Veteran to the effect that his lumbar spine disability has worsened.  See May 2009 "Appeal to Board of Veterans Appeal," VA Form 9 (Substantive Appeal); November 2010 Board Hearing Transcript.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected lumbar spine disability.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

TDIU Claim

The Veteran claims he is entitled to a TDIU because his lumbar spine disability has made it impossible to obtain and maintain employment.  See February 2009 "Veteran's Application for Increased Compensation Based on Unemployability," VA Form 21-8940.  

A total disability rating may be granted when a claimant is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  When a claimant claims unemployability but is less than totally disabled under the schedular criteria, a total rating may nevertheless be granted if service-connected disorders prevent him or her from securing and maintaining substantially gainful employment, provided that: if there is only one such disability, the disability is rated at 60 percent or more; and if there are two or more disabilities, at least one of them is rated at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.

If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards discussed above, the claim must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for lumbosacral strain, evaluated as 40 percent disabling.  The Veteran is not service-connected for any other disability.  The Veteran's combined disability rating is currently 40 percent.  He has one disability rated less than 60 percent.  As such, the percentage criteria under 38 C.F.R. § 4.16(a) have not been met.  The issue, then, is whether his service-connected disability nevertheless prohibits him from sustaining gainful employment such that the claim should be submitted to the Director of C&P Service for extraschedular consideration.

The Board finds that a remand is necessary in order to obtain outstanding VA vocational rehabilitation records.  Specifically, the Board notes that the Veteran had previously used VA's vocational rehabilitation services; however, in a July 2009 letter, he was informed that it was not feasible for him to benefit from a program designed to return him to gainful employment.  However, the Veteran's vocational rehabilitation folder is not of record for review by the Board.  As such, while on remand, the Veteran's VA vocational rehabilitation folder should be obtained and associated with the claims file. 

Further review of the claims folder reveals that beginning August 2009, the Veteran was awarded  Social Security Administration (SSA) disability benefits.  See October 2009 Notice of Award Letter from SSA.  Review of the claims folder reveals that the Veteran's SSA records denying SSA disability benefits are associated with the claims folder and were considered by the agency of original jurisdiction (AOJ).  Further, after receiving notice that the Veteran had been awarded SSA disability benefits, the AOJ attempted to obtain the Veteran's SSA records regarding the award of disability benefits.  The AOJ received a CD presumably with the Veteran's SSA records on it; however, a complete review of the claims folder is negative for any SSA records regarding the Veteran's award of SSA disability benefits.  The only SSA records are the October 2009 Notice of Award Letter from SSA and records regarding the initial denial of SSA disability benefits in May 2009.  It is also unclear whether the AOJ reviewed and/or printed out the records on the CD provided by the SSA.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that claim, and clear copies of the records on the CD provided by the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board also finds that a remand is necessary in order to obtain a VA examination and opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the claims folder is negative for such opinion.  Thus, the Board finds that a VA examination is needed in order to assess whether the Veteran's service-connected disabilities singularly or jointly render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

If, after examining the Veteran, the RO/AMC determines that the percentage criteria listed under 38 C.F.R. § 4.16(a) still have not been met, and that the Veteran is nevertheless prohibited from sustaining gainful employment due to his service-connected disabilities, the case should be forwarded to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's current treatment records regarding his lumbar spine disability from the Lake City VAMC, beginning May 2010, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.

2.  Any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  The AMC/RO should also review the CD provided by the SSA and associate clear copies of any records on the CD to the claims folder. 

3.  The Veteran's VA vocational rehabilitation folder should be obtained and associated with the claims file.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected lumbar spine disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe applicable ranges of motion (flexion, extension, rotation, and combined range of motion) in terms of degrees.  

The examiner should also indicate (a) whether there is unfavorable ankylosis of the thoracolumbar or entire spine (38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine); and (b) whether there is intervertebral disc syndrome (IDS) of the lumbar spine that is related to the Veteran's service-connected lumbar spine disability or his active duty service, and if so, the frequency and duration of any incapacitating episodes (38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes).  The examiner should also note whether there are any neurological abnormalities, to include bowel/bladder impairment or any radiculopathy of the bilateral upper and/or lower extremities, associated with the lumbar spine disability. 

The examiner should also comment on the effects of pain, weakness and exacerbating episodes on range of motion and functionality and the extent the Veteran's service-connected lumbar spine disability affects his ability to work. 

The claims folder, a copy of this REMAND, and a copy of the general rating formula for diseases and injuries of the spine must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.    

5.  The Veteran should also be afforded an appropriate VA examination to assess whether his service-connected disabilities (lumbosacral strain and any disabilities granted service connection upon remand, if any) singularly or jointly render him unemployable.  The claims file must be available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed. 

Based on a review of the claims file, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that Veteran's service-connected lumbosacral strain singularly or jointly render him unable to secure or follow a substantially gainful occupation.  In offering this opinion, the examiner should review the claims file and note such review in the examination report.   

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated.  If it is determined that the Veteran is unemployable by reason of his service-connected disabilities, but still fails to meet the percentage standards listed above, the claim shall be submitted to the Director of C&P Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  If any claims remain denied, the Veteran and his representative should be issued a supplemental 

statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


